Exhibit 10.7

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH

LICENSE AND ASSIGNMENT AGREEMENT

This patent, know-how, materials license and IND assignment agreement
(“Agreement”) is by and between Mayo Foundation for Medical Education and
Research, a Minnesota charitable corporation, located at 200 First Street SW,
Rochester, Minnesota 55905-0001 (“MAYO”), and TapImmune, Inc., a for-profit
corporation, having a place of business at 50 North Laura Street, Suite 2500,
Jacksonville, FL 32202 (“COMPANY”), each a “Party,” and collectively “Parties”.

WHEREAS, MAYO, the University of Washington (“UW”) and IDM Pharma, Inc. (“IDM”
and all three together “COLLABORATORS”) have employees who are named inventors
under the Patent Rights as defined herein and therefore share an interest in the
Patent Rights.

WHEREAS (i) MAYO and the University of Washington and (ii) MAYO and IDM Pharma,
Inc. have entered into separate agreements permitting MAYO to administer and
commercialize the Patent Rights on behalf of the University of Washington and
IDM Pharma, Inc.

WHEREAS, MAYO desires to make its intellectual property rights and the rights of
the UW and IDM under the Patent Rights available for the development and
commercialization of products, methods and processes for public use and benefit;

WHEREAS, COMPANY represents itself as being knowledgeable in developing and
commercializing vaccine technology;

WHEREAS, MAYO and COMPANY entered into a Technology Option Agreement on
May 25th, 2010 for the intellectual property rights to be licensed hereunder;

WHEREAS, COMPANY has exercised its option from MAYO; and

WHEREAS, MAYO is willing to grant and COMPANY is willing to accept license under
such rights for the purpose of developing such technology.

NOW THEREFORE, in consideration of the foregoing and the terms and conditions
set forth below, the Parties hereby agree as follows:

Article 1.00 - Definitions

For purposes of this Agreement, the terms defined in this Article will have the
meaning specified and will be applicable both to the singular and plural forms:

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.01 For MAYO, “Affiliate”: any corporation or other entity within the same
“controlled group of corporations” as MAYO or its parent MAYO Clinic. For
purposes of this definition, the term “controlled group of corporations” will
have the same definition as Section 1563 of the Internal Revenue Code as of
November 10, 1998, but will include corporations or other entities which if not
a stock corporation, more than fifty percent (50%) of the board of directors or
other governing body of such corporation or other entity is controlled by a
corporation within the controlled group of corporations of MAYO or Mayo Clinic.
MAYO’s Affiliates include, but are not limited to: Mayo Clinic; Mayo
Collaborative Services, Inc.; Mayo Clinic Hospital, Rochester; Mayo Clinic
Florida; Mayo Clinic Arizona; and its Mayo Clinic Health System entities.

For COMPANY, UW and IDM, “Affiliate”: any corporation or other entity that
controls, is controlled by, or is under common control with, COMPANY. For
purposes of this definition, “control” means ownership of: (a) at least fifty
percent (50%) or the maximum percentage, if less than fifty percent (50%), as
allowed by applicable law, of the outstanding voting securities of such entity;
or (b) at least fifty percent (50%) of the decision-making authority of such
entity.

1.02 “Change of Control”: (a) the acquisition of COMPANY by another person or
entity by means of any transaction or series of related transactions (including
any stock transfer or series of transfers, reorganization, merger or
consolidation) that results in the transfer of fifty percent (50%) or more of
the outstanding voting power of COMPANY; or (b) a sale of all or substantially
all of the assets of COMPANY to which this Agreement relates.

1.03 “Confidential Information”: all proprietary unpublished or nonpublic
information or materials including, but not limited to, written, oral or
virtually presented information and such items as electronic media products,
trade secrets, financial information, equipment, databases and the like provided
by one Party to the other under this Agreement, or which is observed by a Party
while on the other Party’s premises. Confidential Information does not include
any information or material that receiving party evidences is: (a) already known
to the receiving party at the time of disclosure (other than from the disclosing
party); (b) publicly known other than through acts or omissions of the receiving
party; (c) disclosed to the receiving party by a third party who was not and is
not under any obligation of confidentiality; or (d) independently developed by
employees of the receiving party without knowledge of or access to the
Confidential Information.

1.04 “Effective Date”: May 4th, 2016.

1.05 “Field”: Therapeutic use against breast, ovarian, lung and any other
cancers that overexpress Her2/Neu antigens.

1.06 “Know-How”: research and development information, unpatented inventions,
trade secrets, know-how and supportive information developed by Dr. Keith
Knutson while at MAYO, which are related to the technology under the Patent
Rights, controlled by MAYO as of the Effective Date to the extent it is
necessary for the development or manufacture of a Licensed Product (MAYO files
#2007-223).

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.07 “Licensed Product”: Products or services that (i) in the absence of the
Agreement, would infringe at least one Valid Claim or (ii) the development,
manufacture or use incorporates or was derived from the Know-How or Materials
provided to COMPANY by MAYO and/or its Affiliates.

1.08 “Materials”: Biological specimens, software or other tangible property
including data and written information provided by MAYO to COMPANY including the
trial data and analysis for Mayo Trial MC1136 listed in Exhibit 1.

1.09 “Net Sales”: the amount invoiced by COMPANY or, in the case of a permitted
sublicense, a Sublicensee, for the sale or transfer of a Licensed Product to a
third party, less documented: (a) sales, excise or use taxes shown on the face
of the invoice, excluding value-added tax; (b) credits for defective or returned
Licensed Products actually given; and (c) regular trade and discount allowances
given. Leasing, lending, consigning or any other activity by means of which a
non-affiliated third party acquires the right to possess or use a Licensed
Product shall be deemed a transfer for the purpose of determining Net Sales. Net
Sales on Licensed Products transferred as part of a non-cash exchange shall be
calculated at the then-current customary sales price invoiced to third parties
or fair market value if there are no current invoices to third parties. In the
event that COMPANY transfers Licensed Products to an Affiliate, and the
Affiliate retransfers the Licensed Product to third-party customers, the Net
Sales shall be the price charged by the Affiliate to third-party customers, less
documented allowable deductions actually taken. If such Affiliate does not
transfer the Licensed Product to a third-party customer within one year, Net
Sales shall be calculated to be the higher of (i) the price charged by the
Licensee to the Affiliate, (ii) the average price charged by the licensee to
third-party customers, or (iii) in the absence of sales to third-party
customers, the fair market price for the Licensed Products.

Net Sales accrues with the first of delivery or invoice.

1.10 “Patent Rights”: U.S. provisional application 60/984,646,
PCT/US2008/081799, U.S. patent application numbersl2/740,562 and 14/480,365,
divisionals, continuations, and continuations-in-part (but only for subject
matter supported pursuant to 35 U.S.C. §112 by the foregoing) therefrom, patents
issuing thereon, re-examinations and re-issues thereof, as well as extensions
and supplementary protection certificates and any foreign counterpart of any of
the foregoing (MAYO file #2007-223).

1.11 “Sublicensee”: any third party or any Affiliate to whom COMPANY has
conveyed rights or the forbearance of suit under the Patent Rights, Know-How or
Material.

1.12 “Sublicense Income”: consideration in any form received by COMPANY from
each Sublicensee, excluding amount paid by COMPANY to MAYO on Sublicensee’s Net
Sales in Section 3.04 and milestone payments in Section 3.03. Sublicense Income
shall include, (i) all

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

fees, (ii) payments, (iii) equity, (iv) research and development funding in
excess of COMPANY’s reasonable and documented costs of performing such research
and development, and (v) any consideration received for an equity interest in,
extension of credit to, or other investment in COMPANY, to the extent such
consideration exceeds the fair market value as promptly determined by agreement
of the Parties or by an independent appraiser mutually agreeable to the Parties.

1.13 “Term”: begins on the Effective Date and ends, subject to Article 10, upon
COMPANY’s last obligation to make payments to MAYO under Articles 3 and 4.

1.14 “Territory”: worldwide.

1.15 “Valid Claim”: a claim within the Patent Rights that is in force and has
not been held to

Article 2.00 - Grant of Rights

2.01 GRANT. Subject to the terms and conditions of this Agreement, MAYO grants
to COMPANY: (a) an exclusive license with the right to sublicense, within the
Field and Territory, under the Patent Rights to make, have made, use, offer for
sale, sell, and import Licensed Products; and (b) a nonexclusive license, with
the right to sublicense, within the Field and Territory, to use the Know-How and
Materials to develop, make, have made, use, offer for sale, sell, and import
Licensed Products.

Once MAYO receives the upfront payment of $300,000 in Section 3.01, MAYO will
provide reasonable access to necessary personnel to transfer Know-How and
Materials including the CT.Gov record transfer and associated clinical trial
data each under IND #14749 (“IND”), but in no event shall MAYO be required to
provide any Know-How or Materials in tangible form if it does not exist in
tangible form as of the Effective Date, and in no event shall MAYO be required
to provide more than four (4) hours of service for such access.

Once MAYO receives the initial upfront payment from COMPANY of $300,000 in
Section 3.01, MAYO will assign IND # 14749 to Taplmmune along with the
associated regulatory documents listed in Exhibit 1 under Section 1. Taplmmune
will assume all regulatory reporting responsibility for this IND and any
existing or future liabilities associated with it. COMPANY does agree to allow
MAYO and its Affiliates the right to cross-reference IND #14749 for any MAYO
clinical trials on Her2/Neu vaccine and the COMPANY will use reasonable efforts
to provide assistance that may be needed for MAYO to cross-reference IND #14749.

2.02 RESERVATION OF RIGHTS. All rights herein are subject to: (a) the rights and
obligations to and requirements of the U.S. government, if any have arisen or
may arise, regarding the Patent Rights, including as set forth in 35 U.S.C.
§§200 et al., 37 C.F.R. Part 401 et al. (“Bayh-Dole Act”); (b) MAYO’s and its
Affiliates’ reserved, irrevocable right to practice and

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

have practiced the Patent Rights in connection with MAYO’s and its Affiliates’
educational, research and clinical programs, including MAYO’s reference
laboratory, Mayo Collaborative Services, Inc.; and (c) the University of
Washington’s reserved, irrevocable right to practice and have practiced the
Patent Rights in connection with the University of Washington’s and its
affiliates’ educational, research and clinical programs . COMPANY agrees to
comply with the provisions of the Bayh-Dole Act, including promptly providing to
MAYO with information requested to enable MAYO to meet its compliance
requirements and substantially manufacturing Licensed Product in the U.S.

2.03 NO OTHER RIGHTS GRANTED. This Agreement does not grant any right, title or
interest in or to any tangible or intangible property right of MAYO or its
Affiliates, including any improvements thereon, or to any Patent Rights,
Know-How or Materials outside the Field that is not expressly stated in
Section 2.01. All such rights, titles and interests are expressly reserved by
MAYO and COMPANY agrees that in no event will this Agreement be construed as a
sale, an assignment or an implied license by MAYO or its Affiliates to COMPANY
of any such tangible or intangible property rights.

2.04 SUBLICENSES. Any sublicense by COMPANY shall be to a Sublicensee that
agrees in writing to be bound by substantially the same terms and conditions as
COMPANY herein, excluding financial terms and conditions, or such sublicense
shall be null and void. Sublicenses granted hereunder shall not be transferable,
including by further sublicensing, delegatable or assignable without the prior
written approval of MAYO or such further sublicensing, delegation or assignation
shall be null and void. COMPANY will provide MAYO with a copy of each sublicense
agreement promptly after execution. COMPANY is responsible for the performance
of all Sublicensees as if such performance were carried out by COMPANY itself,
including the payment of any royalties or other payments provided for hereunder
triggered by such Sublicense, regardless of whether the terms of any sublicense
require that Sublicensee pay such amounts (such as in a fully paid-up license)
to COMPANY or that such amounts be paid by the Sublicensee directly to MAYO.
Each sublicense agreement shall name MAYO as a third party beneficiary and,
unless MAYO has provided written consent, all rights of Sublicensees shall
terminate when COMPANY’s rights terminate. COMPANY shall not grant any
fully-paid up, royalty-free or exclusive sublicenses without MAYO’s prior
written consent.

Article 3.00 - Royalties

3.01 UP-FRONT. COMPANY will make the following nonrefundable and noncreditable
up-front license fee payments to MAYO totaling THREE HUNDRED THOUSAND DOLLARS
(US $300,000) as partial consideration for entering into this agreement within
thirty (30) days of the Effective Date of this Agreement. For avoidance of any
doubt, failure of COMPANY to make any of the payments listed in this
Section 3.01 on time is a material breach of this Agreement.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.02 ANNUAL LICENSE MAINTENANCE FEE. During the Term of this Agreement, COMPANY
will pay annual, nonrefundable and noncreditable license maintenance fees of
***** (US $*****) to MAYO beginning on the second (2nd) anniversary of the
Effective Date and every anniversary thereafter (i) until royalties are due
under Section 3.04 or (ii) unless COMPANY is making other payments to MAYO in
such year pursuant to COMPANY’s obligation under Article 3.00.

3.03 MILESTONE FEES. COMPANY will pay the following nonrefundable and
noncreditable milestone fees to MAYO for each Licensed Product developed by
COMPANY it Affiliates or a Sublicensee within thirty (30) days of the
achievement of the following events:

 

    

EVENT

  

MILESTONE

PAYMENT

1    Completion of a *successful phase II clinical trial for each Licensed
Product and submission of a final report to the FDA    $US ***** 2    Completion
of a *successful phase III clinical trial for each Licensed Product and
submission of a final report to the FDA    $US ***** 3    Receipt of US
regulatory approval for each Licensed Product    $US ***** 4    Receipt of
Canadian or European regulatory approval for each Licensed Product    $US *****
5    Achievement of annual worldwide Net Sales between $75-150 million   
$US ***** 6    Achievement of annual worldwide Net Sales between $150-500
million    $US ***** 7    Achievement of annual worldwide Net Sales $500 million
or greater    $US ***** 8    Change in Control to another company with a market
capitalization at the time of the Change in Control between $100-$750 million
dollars    $US ***** 9    Change in Control to another company with a market
capitalization at the time of the Change in Control greater than $750 million
dollars    $US *****

 

* Success meaning the achievement of a primary or secondary endpoint or other
success criteria defined in the protocol.

For avoidance of doubt, the annual period for milestone payments will be a
calendar year.

There will be no Change of Control Milestones to another company with a market
capitalization of under $100 million dollars.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.04 EARNED ROYALTIES. COMPANY shall pay MAYO a nonrefundable and noncreditable
royalty of ***** percent (*****%) of the Net Sales of the Licensed Product sold
by COMPANY, its Affiliates and/or its Sublicensees (“Earned Royalties”). The
Earned Royalties are payable as described in Section 4.01. Licensed Products
transferred to MAYO or its Affiliates are not considered transfers for purposes
of determining Net Sales or for calculating Earned Royalties. No Earned
Royalties are due MAYO on transfers to MAYO or MAYO Affiliates. Earned Royalties
shall terminate on a Licensed Product-by-Licensed Product and country-by-country
basis the latter of (i) first date when there is no longer a Valid Claim
covering such Licensed Product in the country where such Product is made or
sold; or (ii) ten (10) years from the first commercial sale in a country when a
Licensed Product is not covered by a Valid Claim in that country.

3.05 MINIMUM ROYALTIES. Beginning in the calendar year following the first
commercial sale of a Licensed Product and continuing through the Tenn., COMPANY
shall pay MAYO an annual minimum royalty (“Annual Minimum Royalty”) of *****
(US$*****) if the royalties otherwise due from the Net Sales of Licensed
Products falls below this amount. If in any calendar year during the COMPANY’s
obligation to make a minimum royalty payment the aggregate amount of the Earned
Royalty payments made during such year is less than the applicable Annual
Minimum Royalty for such year (a “Shortfall”), then COMPANY shall make an
additional payment to MAYO in the amount of the Shortfall together with the
second half-year Earned Royalty payment for such year.

3.06 ROYALTY STACKING. If COMPANY is a party to a license agreement with any
third party, which license is required for the manufacture, use and/or sale of a
Licensed Product and the total royalty due such third party and MAYO (to be paid
by COMPANY) exceeds ***** (*****%) percent of Net Sales on a Licensed
Product-by-Licensed Product and country-by-country basis, COMPANY may reduce the
royalty rate applicable hereunder on such Licensed Product by 0.5% for each 1%
of the royalty rate payable to such third party until such time that the total
royalty obligation to all parties on such Licensed Product is ***** (*****%) or
less; provided, however, that in no event will the Earned Royalties otherwise
due to MAYO be reduced to less than ***** (*****%) percent. If such other
license(s) include(s) a royalty stacking provision of like intent to this
Section, the royalty rate reduction provided for in this Section 3.06 would be
calculated as if such provision in such other license were absent. COMPANY
agrees to notify MAYO immediately if COMPANY enters into any additional
license(s) with a third party or parties that would affect the Earned Royalty
amount received by MAYO.

For avoidance of any doubt, any royalties or other payments that the COMPANY may
make to AYER or any other party for COMPANY’s acquisition of AYER’s rights under
AYER’s existing option agreement with MAYO to take a license to Patent Rights,
Know-How and Materials shall not be subject to the royalty stacking provisions
under this Section 3.06.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.07 SUBLICENSE INCOME ROYALTY. COMPANY will make nonrefundable and
noncreditable payments to MAYO of: (i) *****percent (*****%) percent of
Sublicense Income received by COMPANY resulting from sublicenses granted to
Sublicensees prior to the completion of a phase II trial and (ii) ***** percent
(*****%) of Sublicense Income received by the COMPANY resulting from sublicenses
granted to Sublicensees after the completion of a phase II trial. The Sublicense
Income is payable as described in Section 4.01.

3.08 BEST PRICE. Subject to any marketing agreement(s) between COMPANY and its
marketing partner(s) and Sublicensees, MAYO may, at its sole option, purchase
the Licensed Product from COMPANY or a Sublicensee for use within MAYO’s and its
Affiliates’ educational, research and clinical programs in any quantity at the
prior year’s best net price offered by the COMPANY to any end user. The prior
year’s best net price will be determined on each January 1” and reported to MAYO
in its Feb 1St reports due under Section 4.01 and will apply for the entire
forthcoming calendar year (January 1 - December 31). COMPANY will report such
sales to MAYO as part of the royalty report described in Section 4.01.

3.09 TAXES. COMPANY is responsible for all taxes, duties, import duties,
assessments and other governmental charges, however designated, which are now or
hereafter imposed by any authority on COMPANY: (a) by reason of the performance
by MAYO of its obligations under this Agreement, or the payment of any amounts
by COMPANY to MAYO under this Agreement; (b) based on the Patent Rights; or
(c) related to use, sale or importation of the Licensed Product. Any withholding
taxes that COMPANY is required by law to withhold on remittance of the royalty
payments shall be paid forthwith to MAYO in an amount which shall result in the
net amount being received by MAYO being equal to the amount which would have
been received by MAYO had no such deduction or withholding been made. If
necessary, COMPANY will obtain, or assist MAYO in obtaining, any tax reduction
(including avoidance of double taxation), tax refund or tax exemption available
to MAYO by treaty or otherwise.

3.10 U.S. CURRENCY. All payments to MAYO under this Agreement will be made by
draft drawn on a U.S. bank, and payable in U.S. dollars. In the event that
conversion from foreign currency is required in calculating a payment under this
Agreement, the exchange rate used shall be the Interbank rate quoted by US Bank
at the end of the last business day of the quarter in which the payment accrued.

3.11 OVERDUE PAYMENTS. If overdue, the payments due under this Agreement shall
bear interest until paid at a per annum rate of two percent (2%) above the prime
rate in effect at US Bank on the due date. MAYO shall be entitled to recover, in
addition to all other remedies, reasonable attorneys’ fees and costs related to
the administration or enforcement of this Agreement, including collection of
payments, following COMPANY’s such failure to pay. The acceptance of any
payment, including such interest, shall not foreclose MAYO from exercising any
other right or seeking any other remedy that it may have as a consequence of the
failure of COMPANY to make any payment when due.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Article 4.00 - Accounting and Reports

4.01 REPORTS AND PAYMENT. COMPANY will deliver to MAYO on or before the
following dates: 1 February and 1 August, a written report setting forth a full
accounting showing how any amounts due to MAYO for the preceding calendar
half-year have been calculated as provided in this Agreement, including an
accounting of total Net Sales with a reporting of any applicable foreign
exchange rates, deductions, allowances, and charges and any payments due from
Sublicensees. Each report will include product names, part numbers and quantity
sold for each country in which the Licensed Product was sold. Furthermore, the
report will include detailed information about Licensed Products sold to MAYO or
MAYO Affiliates at cost, pursuant to Section 3.08. If no Licensed Product
transfers have occurred and no other amounts are due to MAYO, COMPANY will
submit a report so stating. Each such report will be accompanied by the payment
of all amounts due for such calendar half-year.

4.02 ACCOUNTING. COMPANY will, throughout the Term, keep complete, continuous,
true and accurate books of accounts and records sufficient to support and verify
the calculation of Net Sales, all royalties and any other amount believed due
and payable to MAYO under this Agreement. Such books and records will be open at
all reasonable times for inspection by a representative of MAYO for audit and
verification of royalty statements or of compliance with other aspects of this
Agreement. The MAYO representative will treat as confidential all relevant
matters and will be a person or firm reasonably acceptable to COMPANY. In the
event such audit reveals an underpayment by COMPANY, COMPANY will within thirty
(30) days pay the royalty due in excess of the royalty actually paid. In the
event the audit reveals an underpayment by COMPANY of more than ***** percent
(*****%) of the amount due, COMPANY will pay interest on the royalty due in
excess of the royalty actually paid at the highest rate then permitted by law.
In either event, COMPANY will pay all of MAYO’s costs in conducting the audit.

Article 5.00 - Diligence

5.01 DILIGENCE. COMPANY, its Affiliate or a Sublicensee shall diligently develop
the technology under the Patent Rights to bring Licensed Products to market.

5.02 DILIGENCE MILESTONES. COMPANY understands that such diligence by COMPANY is
essential for MAYO to realize it value from the commercialization of the Patent
Rights. Hence, COMPANY, its Affiliate or a Sublicensee shall, during the Term,
use best efforts to achieve the diligence events described in this Section 5.02.

 

DILIGENCE EVENT

Initiate a Phase II clinical trial for a Licensed Product prior to the 2nd
anniversary of the Agreement and, once initiated, keep current on all COMPANY
phase II funding obligations.

Initiate a Phase IIB or III clinical trial for a Licensed Product prior to the
5th anniversary of the Agreement

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

If COMPANY fails to meet one of the diligence events, then MAYO may elect to
terminate the License Agreement upon ninety (90) days’ prior written notice, in
which case all licensed right in the Agreement will revert to MAYO, unless MAYO
and COMPANY agree in writing to amend or modify the diligence events in
connection with COMPANY’s demonstration to MAYO of its bona fide intention to
commercialize a Licensed Product through COMPANY’s delivery to MAYO of a
reasonable action plan to achieve the diligence event, its payment to MAYO of a
mutually agreed amount, or otherwise. Notwithstanding the foregoing, COMPANY
shall not be responsible for the failure to meet the diligence event stated in
this section if the inability of COMPANY to do so results from scientific
non-performance of a Licensed Product to achieve a primary endpoint. In any such
case of non-performance, COMPANY shall promptly inform MAYO of such situation
and Mayo will terminate the licenses granted in the Agreement unless COMPANY can
reasonably demonstrate that it can rectify the situation within one hundred and
eighty (180) days.

Article 6.00 - Intellectual Property Management

6.01 REIMBURSEMENT AND CONTROL. COMPANY will have the first right to prepare,
file, prosecute abandon, or otherwise handle the Patent Rights with prior advice
and comment from MAYO. COMPANY shall pay all costs and expenses associated with
the filing, prosecution and maintenance of the Patent Rights, whether arising
before or during the Term. COMPANY shall pay for costs and expenses associated
with the Patent Rights incurred by MAYO prior to the Effective Date within
ninety (90) days of receiving an invoice from MAYO. In the event that the
COMPANY decides to abandon certain patents within the Patent Rights, COMPANY
shall so inform MAYO within at least sixty (60) days of taking the action or
failing to act, which would cause such abandonment of rights. Should MAYO choose
to continue the prosecution or maintenance of the said patents(s) within the
Patent Rights, MAYO shall pay the cost of such activity, and the license to the
COMPANY for the said patent(s) within the Patent Rights shall terminate. MAYO
shall have sole control over the protection, defense, enforcement, maintenance,
abandonment and other handling of the Know-How and Materials. MAYO will have no
liability to COMPANY for any act or omission in the preparation, filing,
prosecution, maintenance, abandonment, or other handling of the Patent Rights,
Know-How and Materials.

6.02 ENFORCEMENT. If either Party becomes aware of a third party infringement of
any unexpired claim within the Patent Rights, that Party will promptly notify
the other Party with written notice. COMPANY shall have the first right, but not
the obligation, to prosecute in its own name and at its own expense any
infringement of the Patent Rights. If COMPANY elects to commence an infringement
action, COMPANY shall bear all expenses related to such action and, MAYO at its
option, may join as a party to such action. Regardless of whether MAYO joins as
a party, COMPANY shall control such action, and MAYO shall, within reason,
cooperate fully with COMPANY in connection with any such action provided any
reasonable out-of-pocket expense incurred by MAYO in providing such cooperation
will be paid by COMPANY. Recoveries or reimbursements from infringement actions
commenced by COMPANY shall be

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

distributed as follow: (i) the Parties shall be reimbursed litigation expenses,
including but not limited to reasonable attorneys’ fees; (ii) as to ordinary
damages, COMPANY shall receive an amount equal to its lost profits or a
reasonable royalty on the sales of the infringer’s product (whichever measure of
damages the court shall have applied) and shall be included towards Net Sales
calculations for royalty determination for payment to MAYO; and (iii) any
remaining recoveries or reimbursements shall be paid ***** percent (*****%) to
COMPANY and ***** percent (*****%) to MAYO. If COMPANY decides not to prosecute
infringement of any Patent Rights, MAYO reserves the right, without obligation,
to prosecute such infringement, in which roles and returns stated above in this
paragraph shall be reversed. For avoidance of doubt regarding returns resulting
from MAYO prosecution, recoveries or reimbursements from infringement actions
commenced by MAYO shall be distributed as follow: (i) the Parties shall be
reimbursed litigation expenses, including but not limited to reasonable
attorneys’ fees; (ii) as to ordinary damages, MAYO shall receive an amount equal
to COMPANY’s lost profits or a reasonable royalty on the sales of the
infringer’s product (whichever measure of damages the court shall have applied)
and MAYO will apply the applicable Earned Royalty rate under Section 3.04 to the
distribution received by MAYO and provide that calculated amount to the COMPANY;
and (iii) any remaining recoveries or reimbursements shall be paid ***** percent
(*****%) to MAYO and ***** percent (*****%) to COMPANY.

6.03 PATENT TERM EXTENSION. COMPANY shall consult with MAYO in selecting the
patent covering each Licensed Product for patent term extension for or
supplementary protection certificate under in accordance with the applicable
laws of any country. Each Party agrees to execute any documents and to take any
additional actions as the other Party may reasonably request in connection
therewith.

6.04 PATENT MARKING. To the extent commercially feasible, COMPANY will mark all
Licensed Products that are manufactured or sold under this Agreement with the
number of each issued patent within the Patent Rights that cover such Licensed
Product(s). Any such marking will be in conformance with the patent laws and
other laws of the country of manufacture or sale.

6.05 DEFENSE. MAYO will have the first right, but not the obligation, to take
any measures deemed appropriate by MAYO, regarding (a) challenges to the Patent
Rights (including interferences in the U.S. Patent and Trademark Office and
oppositions in foreign jurisdictions) and (b) defense of the Patent Rights
(including declaratory judgment actions), Know-How or Materials. COMPANY shall
reasonably cooperate in any such measures if requested to do so by MAYO.

6.06 THIRD PARTY LITIGATION. In the event a third party institutes a suit
against COMPANY for patent infringement involving a Licensed Product, COMPANY
will promptly inform MAYO and keep MAYO regularly informed of the proceedings.
COMPANY agrees to indemnify, defend and hold harmless MAYO for any claims,
demands or law suits related thereto.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Article 7.00 - Use of Name

7.01 USE OF NAME AND LOGO. Neither Party will use for publicity, promotion or
otherwise, any logo, name, trade name, service mark or trademark of the other
Party or the University of Washington’s without the other Parties prior,
written, express consent or, in the case of the use of University of
Washington’s logo, name, trade name, service mark or trademark, prior, written,
express consent of the University of Washington. COMPANY will not use for
publicity, promotion or otherwise, any logo, name, trade name, service mark or
trademark of MAYO or its Affiliates, including, but not limited to, the terms
“MAYO®,” “MAYO Clinic®” and the triple shield MAYO logo, or any simulation,
abbreviation or adaptation of the same, or the name of any MAYO employee or
agent, without MAYO’s prior, written, express consent. Either Party may withhold
such consent in its absolute discretion.

With regard to the use of MAYO’s name, all requests for approval pursuant to
this Section must be submitted to the MAYO Clinic Public Affairs Business
Relations Group, at the following e-mail address: PublicAffairsBR@MAYO.edu at
least five (5) business days prior to the date on which a response is needed.

Article 8.00 - Confidentiality

8.01 TREATMENT OF CONFIDENTIAL INFORMATION. Except as provided for in
Section 8.02, neither Party will disclose, use or otherwise make available the
other’s Confidential Information during the Term and for three (3) years
thereafter and will use the same degree of care it employs to protect its own
confidential information.

8.02 RIGHT TO DISCLOSE.

 

  (a) To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Agreement, COMPANY may disclose
Confidential Information of MAYO to its Sublicensees, consultants, and outside
contractors on the condition that each such entity agrees to obligations of
confidentiality and non-use at least as stringent as those therein.

 

  (b) To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Agreement, MAYO may disclose
Confidential Information of COMPANY to its consultants and outside contractors
on the condition that each such entity agrees to obligations of confidentiality
and non-use at least as stringent as those therein.

 

  (c)

If a Party is required by law, regulation or court order to disclose any of the
Confidential Information, it will have the right to do so, provided it:
(i) promptly notifies the disclosing party; and (ii) reasonably assists the

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

  disclosing party to obtain a protective order or other remedy of disclosing
party’s election and at disclosing party’s expense, and only disclose the
minimum amount necessary to satisfy such obligation.

8.03 CONFIDENTIALITY OF AGREEMENTS. Except as otherwise required by law, the
specific terms and conditions of this Agreement shall be Confidential
Information but the existence and Field of this Agreement will not be
Confidential Information and the Parties may state that COMPANY is licensed
under the Patent Rights.

Article 9.00 - Warranties, Representations, Disclaimers and Indemnification

9.01 REPRESENTATIONS AND WARRANTIES OF COMPANY. COMPANY warrants and represents
to MAYO that:

 

  (a) it is experienced in the development, production, quality control,
service, manufacture, marketing and sales of products similar to the subject
matter of the Patent Rights, and that it will commit itself to a thorough,
vigorous and diligent program of developing and marketing the Licensed Products;

 

  (b) it has independently evaluated the Patent Rights, Know-How, and Materials
and Confidential Information, if any, their applicability or utility in
COMPANY’s activities, is entering into this Agreement on the basis of its own
evaluation and not in reliance of any representation by MAYO, and assumes all
risk and liability in connection with such determination;

 

  (c) it now maintains and will continue to maintain throughout the Term and
beyond insurance coverage as set forth in Section 9.03 and that such insurance
coverage sufficiently covers the MAYO Indemnitees;

 

  (d) the execution and delivery of this Agreement has been duly authorized and
no further approval, corporate or otherwise, is required in order to execute
this binding Agreement;

 

  (e) it shall comply and require its Sublicensees to comply with all applicable
international, national and state laws, ordinances and regulations in its
performance under this Agreement; and

 

  (f) its rights and obligations under this Agreement do not conflict with any
contractual obligation or court or administrative order by which it is bound.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

9.02 DISCLAIMERS.

 

  (a) COLLABORATORS HAVE NOT MADE AND DO NOT MAKE ANY PROMISES, COVENANTS,
GUARANTEES, REPRESENTATIONS OR WARRANTIES OF ANY NATURE, DIRECTLY OR INDIRECTLY,
EXPRESS, STATUTORY OR IMPLIED, INCLUDING WITHOUT LIMITATION, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, SUITABILITY, DURABILITY, CONDITION, QUALITY OR
ANY OTHER CHARACTERISTIC OF THE PATENT RIGHTS, KNOW-HOW, MATERIALS, IND, OR
CONFIDENTIAL INFORMATION.

 

  (b) PATENT RIGHTS, KNOW-HOW, MATERIALS , IND, AND CONFIDENTIAL INFORMATION ARE
PROVIDED “AS IS,” “WITH ALL FAULTS” AND “WITH ALL DEFECTS,” AND COMPANY
EXPRESSLY WAIVES ALL RIGHTS TO MAKE ANY CLAIM WHATSOEVER AGAINST COLLABORATORS
FOR MISREPRESENTATION OR FOR BREACH OF PROMISE, GUARANTEE, REPRESENTATION OR
WARRANTY OF ANY KIND RELATING TO THE PATENT RIGHTS, KNOW-HOW, MATERIALS, IND OR
CONFIDENTIAL INFORMATION. COLLABORATORS EXPRESSLY DISCLAIMS ANY IMPLIED
WARRANTIES ARISING FROM ANY COURSE OF DEALING, USAGE OR TRADE PRACTICE, WITH
RESPECT TO: THE SCOPE, VALIDITY OR ENFORCEABILITY OF THE PATENT RIGHTS,
KNOW-HOW, MATERIALS, IND AND CONFIDENTIAL INFORMATION; THAT ANY PATENT WILL
ISSUE BASED UPON ANY PENDING PATENT APPLICATION; OR THAT THE USE, SALE, OFFER
FOR SALE OR IMPORTATION OF THE LICENSED PRODUCT WILL NOT INFRINGE OTHER
INTELLECTUAL PROPERTY RIGHTS. NOTHING IN THIS AGREEMENT WILL BE CONSTRUED AS AN
OBLIGATION FOR MAYO TO BRING, PROSECUTE OR DEFEND ACTIONS REGARDING THE PATENT
RIGHTS, KNOW-HOW, MATERIALS, IND AND CONFIDENTIAL INFORMATION.

 

  (c)

COMPANY AGREES THAT COLLABORATORS AND THEIR AFFILIATES WILL NOT BE LIABLE FOR
ANY LOSS OR DAMAGE CAUSED BY OR ARISING OUT OF ANY ASSIGNMENTS OR RIGHTS GRANTED
OR PERFORMANCE MADE UNDER THIS AGREEMENT, WHETHER TO OR BY COMPANY, SUBLICENSEE
OR A THIRD PARTY. IN NO EVENT WILL COLLABORATOR’S LIABILITY OF ANY KIND INCLUDE
ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE LOSSES OR DAMAGES,
EVEN IF COLLABORATORS HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, OR
EXCEED THE

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

  TOTAL AMOUNT OF ROYALTIES THAT HAVE ACTUALLY BEEN PAID TO MAYO BY COMPANY AS
OF THE DATE OF FILING AN ACTION AGAINST A COLLABORATOR OR COLLABORATORS THAT
RESULTS IN THE SETTLEMENT OR AWARD OF DAMAGES TO COMPANY.

9.03 INDEMNIFICATION AND INSURANCE.

 

  (a) COMPANY will defend, indemnify and hold harmless COLLABORATORS,
COLLABORATORS’ Affiliates and their respective trustees, officers, agents,
independent contractors and employees (“COLLABORATORS Indemnitees”) from any and
all claims, actions, demands, judgments, losses, costs, expenses, damages and
liabilities (including attorneys’ fees, court costs and other expenses of
litigation), regardless of the legal theory asserted, arising out of or
connected with: (i) the practice or exercise of any rights and assignments
granted hereunder by or on behalf of COMPANY or any Sublicensee; (ii) research,
development, design, manufacture, distribution, use, sale, importation,
exportation or other disposition of Licensed Products; and (iii) any act or
omission of COMPANY or any Sublicensee hereunder, including the negligence or
willful misconduct thereof. COLLABORATORS and COLLABORATORS’ Affiliates shall
have no obligation to indemnify COMPANY hereunder.

 

  (b) The Parties agree that this indemnity should be construed and applied in
favor of maximum indemnification of COLLABORATORS’ Indemnitees.

 

  (c) COMPANY will continuously carry occurrence-based liability insurance,
including products liability and contractual liability, in an amount and for a
time period sufficient to cover the liability assumed by COMPANY hereunder
during the Term and after, such amount being at least FIVE MILLION (US
$5,000,000). In addition, such policy will name COLLABORATORS and COLLABORATORS’
Affiliates as additional-named insureds. The minimum limits of any insurance
coverage required herein shall not limit COMPANY’s liability.

 

  (d) COMPANY expressly waives any right of subrogation that it may have against
COLLABORATORS Indemnitees resulting from any claim, demand, liability, judgment,
settlement, costs, fees (including attorneys’ fees) and expenses for which
COMPANY is obligated to indemnify, defend and hold COLLABORATORS’ Indemnitees
harmless under this Agreement.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

9.04 PROHIBITION AGAINST INCONSISTENT STATEMENTS. COMPANY shall not make any
statements, representations or warranties, or accept any liabilities or
responsibilities whatsoever that are inconsistent with any disclaimer or
limitation included in this section or any other provision of this Agreement.
COMPANY shall not settle any matter that will incur liability for MAYO or
require MAYO to make any admission of liability without MAYO’s prior written
consent.

Article 10.00 - Term and Termination

10.01 TERM. This Agreement will expire at the end of the Term. After expiration
of this Agreement, COMPANY shall have a fully-paid up license.

10.02 TERMINATION FOR BREACH OR LACK OF DILIGENCE. If COMPANY commits a material
breach of this Agreement, including without limitation, the failure to make any
required royalty or fee payments hereunder, MAYO will notify COMPANY in writing
of such breach and COMPANY will have thirty (30) days after such notice to cure
such breach to MAYO’s satisfaction. If COMPANY fails to cure such breach, MAYO
may, at its sole option, convert any or all exclusive licenses granted hereunder
to non-exclusive licenses, or terminate this Agreement in whole or in part by
sending COMPANY written notice of termination. MAYO may, at its sole option,
terminate this Agreement if a sale of a Licensed Product has not occurred within
ten (10) years of the Effective Date unless the Parties agree in writing to
amend the Agreement to extend this deadline.

10.03 TERMINATION FOR SUIT. MAYO does not license entities that bring suit
against MAYO or its Affiliates and as such, MAYO may immediately terminate this
Agreement if COMPANY or any Sublicensee directly or indirectly brings any action
or proceeding against MAYO or its Affiliates, except for an uncured material
breach of this Agreement by MAYO.

10.04 INSOLVENCY OF COMPANY. This Agreement terminates immediately without an
obligation of notice of termination to COMPANY in the event COMPANY ceases
conducting business in the normal course, becomes insolvent or bankrupt, makes a
general assignment for the benefit of creditors, admits in writing its inability
to pay its debts as they are due, permits the appointment of a receiver for its
business or assets or avails itself of or becomes subject to any proceeding
under any statute of any governing authority relating to insolvency or the
protection of rights of creditors.

10.05 COMPANY’s RIGHTS TO TERMINATE. COMPANY may terminate the Agreement any
time by providing written notice to MAYO and the provisions in Section 10.06
shall immediately apply.

10.06 SURVIVAL. The termination or expiration of this Agreement does not relieve
either Party of its rights and obligations that have previously accrued. After
the Term, all license rights granted immediately revert to MAYO. All
Confidential Information of a Party shall be returned or destruction certified,
at the disclosing party’s election. All tangible Know-How and

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Materials provided by MAYO to the COMPANY shall be returned or destruction
certified, as directed by MAYO. MAYO shall have the right but not an obligation
to have COMPANY reassign the IND and the associated regulatory files back to
MAYO. Rights and obligations that by their nature prescribe continuing rights
and obligations shall survive the termination or expiration of this Agreement
including Sections 4.02 (Accounting), 9.03(Indemnification and Insurance),
10.6(Survival) and Articles 7 (Name Use), 8 (Confidentiality) and 11 (General
Provisions). COMPANY, on behalf of itself and its Sublicensees, shall provide an
accounting for and pay, within thirty (30) days of termination or expiration,
all amounts due hereunder.

Article 11.00 - General Provisions

11.01 AMENDMENTS. This Agreement may not be amended or modified except by a
writing signed by both Parties and identified as an amendment to this Agreement.

11.02 CONSTRUCTION. Each Party acknowledges that it was provided an opportunity
to seek advice of counsel and as such this Agreement shall not be construed for
or against either Party.

11.03 ENTIRE AGREEMENT. This Agreement constitutes the final, complete and
exclusive agreement between the Parties with respect to its subject matter and
supersedes all past and contemporaneous agreements, promises, and
understandings, whether oral or written, between the Parties.

11.04 EXPORT CONTROL. The Parties agree not to use or otherwise export or
re-export anything exchanged or transferred between them pursuant to this
agreement except as authorized by United States law and the laws of the
jurisdiction in which it was obtained. In particular, but without limitation,
items exchanged may not be exported or re-exported (a) into any U.S. embargoed
countries or (b) to anyone on the U.S. Treasury Department’s list of Specially
Designated Nationals or the U.S. Department of Commerce Denied Person’s List or
Entity List. By entering into this Agreement, each Party represents and warrants
that they are not located in any such country or on any such list. Each Party
also agrees that they will not use any item exchanged for any purposes
prohibited by United States law, including, without limitation, the development,
design, manufacture or production of missiles, or nuclear, chemical or
biological weapons. In the event either Party becomes aware of any suspected
violations of this paragraph that Party will promptly inform the other Party of
such suspected violation, and cooperate with one another in any subsequent
investigation and defense, be they civil or criminal.

11.05 GOVERNING LAW AND JURISDICTION. This Agreement is made and performed in
Minnesota. The terms and conditions of this Agreement, as well as all disputes
arising under or relating to this Agreement, shall be governed by Minnesota law,
specifically excluding its choice-of-law principles, except that the
interpretation, validity and enforceability of the Patent Rights will be
governed by the patent laws of the country in which the patent

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

application is pending or issued. This is not an Agreement for the sale of goods
and as such Article 2 of the Uniform Commercial Code as enacted in Minnesota
does not apply. The exclusive fora for the foregoing are the State or District
Court of Olmsted County, Minnesota, unless such action cannot by law be brought
in such forum, in which case the venue required by law shall govern. COMPANY
agrees unconditionally that it is personally subject to the jurisdiction of such
courts.

11.06 HEADINGS. The headings of articles and sections used in this document are
for convenience of reference only.

11.07 INDEPENDENT CONTRACTORS. It is mutually understood and agreed that the
relationship between the Parties is that of independent contractors. Neither
Party is the agent, employee, or servant of the other. Except as specifically
set forth herein, neither Party shall have nor exercise any control or direction
over the methods by which the other Party performs work or obligations under
this Agreement. Further, nothing in this Agreement is intended to create any
partnership, joint venture, lease or equity relationship, expressly or by
implication, between the Parties.

11.08 INDUCEMENT OF REFERRALS. It is not the purpose of this Agreement or the
intent of the Parties to induce or encourage the referral of patients, and there
is no requirement under this Agreement or under any other Agreement between the
Parties that COMPANY or its staff refer patients to MAYO for products or
services. No payment made under this Agreement is made in return for the
referral of patients, or is made in return for the purchasing, leasing, or
ordering of any products or services.

11.09 LIMITATION OF RIGHTS CREATED. This Agreement is personal to the Parties
and shall be binding on and inure to the sole benefit of the Parties and their
permitted successors and assigns and shall not be construed as conferring any
rights to any third party. Specifically, no interests are intended to be created
for any customer, patient, research subjects, or other persons (or their
relatives, heirs, dependents, or personal representatives) by or upon whom the
Licensed Products may be used.

11.10 NO ASSIGNMENT. Neither Party may assign its rights hereunder to any third
party without the prior written consent of the other Party; provided, that a
Party may assign its rights without the prior written consent of the other Party
to any affiliate or other entity that controls, is controlled by or is under
common control with such Party. Any purported assignment in violation of this
clause is void. Such written consent, if given, shall not in any manner relieve
the assignor from liability for the performance of this Agreement by its
assignee.

11.11 NOTICES. All notices and other business communications between the Parties
related to this Agreement shall be in writing, sent by certified mail, addressed
as follows:

 

  To MAYO:    Mayo Foundation for Medical Education and Research      Mayo
Clinic Ventures - BB4

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

     200 First Street SW      Rochester, Minnesota 55905-0001      Attn:
Ventures Operations, Leif Nelson      Phone: (507)293-3900      Facsimile: (507)
284-5410      Email: MayoClinicVentures@mayo.edu      Fed Tax ID: 41-1506440  
To COMPANY:    Taplmmune Inc.      50 North Laura Street, Suite 2500     
Jacksonville, FL 32202      Phone: (904) 516-5436      Email:
gwilson@tapimmune.com

Notices sent by certified mail shall be deemed delivered on the third day
following the date of mailing. Either Party may change its address or facsimile
number by giving written notice in compliance with this section.

11.12 REGISTRATION OF LICENSES. COMPANY will register and give required notice
concerning this Agreement, at its expense, in each country in the Territory
where an obligation under law exists to so register or give notice.

11.13 SEVERABILITY. In the event any provision of this Agreement is held to be
invalid or unenforceable, the remainder of this Agreement shall remain in full
force and effect as if the invalid or unenforceable provision had never been a
part of the Agreement.

11.14 WAIVER. The failure of either Party to complain of any default by the
other Party or to enforce any of such Party’s rights, no matter how long such
failure may continue, will not constitute a waiver of the Party’s rights under
this Agreement. The waiver by either Party of any breach of any provision of
this Agreement shall not be construed as a waiver of any subsequent breach of
the same or any other provision. No part of this Agreement may be waived except
by the further written agreement of the Parties.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

This Agreement may be executed in any number of counterparts which, when taken
together, will constitute an original, and photocopy, facsimile, electronic or
other copies shall have the same effect for all purposes as an ink-signed
original. Each Party hereto consents to be bound by photocopy or facsimile
signatures of such Party’s representative hereto.

 

MAYO FOUNDATION FOR MEDICAL     COMPANY EDUCATION AND RESEARCH       By  

/s/ Daniel D. Estes

    By  

/s/ Glynn Wilson

  Name: Daniel D. Estes       Name: Glynn Wilson, Ph.D.   Title: Assistant
Treasurer       Title: CEO Date: May 19, 2016     Date: April 16, 2016

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY TAPIMMUNE, INC.

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT 1

 

  1. Regulatory Documentation to be assigned by MOYO to COMPANY:

 

  •   IND #14749 documentation, IND amendments and FDA communications

 

  •   Clinical regulatory documentation for May Trial MC1136

 

  •   Results of ongoing stability studies conducted during the course of Mayo
Trial MC1136

 

  2. Trial Data and analysis for Mayo Trial MC1015 to be licensed as Material:

 

  •   Annotated eCRF

 

  •   Clinical and research laboratory datasets in appropriate format such as
SAS or excel

 

  •   Final set of listings, tables, graphs and figures as developed by
statistician for analysis of the data

 

  •   Programs in SAS as developed by statistician for analysis of the data

 

  •   Draft or final manuscript (with tables and figures) for publication of
results by Mayo Clinic (article, or poster)

 